Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean Tibbetts on 02/16/2022.
The application has been amended as follows: 

Please amend claim 1 to the following:
	1. A method for performing magnetic resonance fingerprinting comprising: 
	acquiring a first plurality of MR image datasets using a first pulse sequence type during a first stage, the first pulse sequence type using a constant repetition time; 
	acquiring a second plurality of MR image datasets using a second pulse sequence type during a second stage, wherein the second pulse sequence type is a different type of pulse sequence type than the first pulse sequence type and uses the constant repetition time of the first pulse sequence type, wherein the first plurality of MR image datasets and the second plurality of MR image datasets represent acquired signal evolutions for image elements in a acquired signal evolution for each image element has a characteristic profile generated by a change from the first pulse sequence type in the first stage to the second pulse sequence type in the second stage; 
	comparing the characteristic profiles of the acquired signal evolutions to a dictionary of reference signal evolutions to identify at least one parameter of the MR image datasets; and 
	generating a report indicating the at least one parameter of the MR image datasets.

Please amend claim 13 to the following:
	13. A magnetic resonance imaging (MRI) system comprising: 
	a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject; 
	a magnetic gradient system including a plurality of magnetic gradient coils configured to apply at least one magnetic gradient field to the polarizing magnetic field; 
	a radio frequency (RF) system configured to apply an RF field to the subject and to receive magnetic resonance signals from the subject using a coil array; and 
	a computer system programmed to: 4 
		QB\72100038.1acquire a first plurality of MR image datasets using a first pulse sequence type during a first stage, the first pulse sequence type using a constant repetition time; 
		acquire a second plurality of MR image datasets using a second pulse sequence type during a second stage, wherein the second pulse sequence type is a different pulse sequence type than the first pulse sequence type and uses the constant repetition time of the first pulse sequence type, wherein the first plurality of MR image datasets and the second acquired signal evolutions for image elements in a region of interest and wherein each acquired signal evolution for each image element has a characteristic profile generated by a change from the first pulse sequence type in the first stage to the second pulse sequence type in the second stage; 
		compare the characteristic profiles of the acquired signal evolutions to a dictionary of reference signal evolutions to identify at least one parameter of the MR image datasets; and 
		generate a report indicating the at least one parameter of the MR image datasets.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 13, the closest prior art is considered previously cited Kang (US 2016/0131729). Kang teaches most of the limitations of the independent claims. Kang further teaches a combination of pulse sequences can be used for performing MRF pulse sequence in Fig. 6 [¶0186]. However, Kang on briefly mentions this. Kang’s figure 6 and rest of the disclosure teaches using a single pulse sequence, bSSFP pulse sequence. Kang does not further disclose how the combination of different pulse sequence types would have the same repetition time (TR). Kang also does not teach a measuring a “characteristic profile” that is caused by the switching of the different pulse sequences and using the “characteristic profile” to correlate with the reference dictionary. Therefore, Kang is not believed to teach the limitations of “acquire a second plurality of MR image datasets using a second pulse sequence acquired signal evolutions for image elements in a region of interest and wherein each acquired signal evolution for each image element has a characteristic profile generated by a change from the first pulse sequence type in the first stage to the second pulse sequence type in the second stage; compare the characteristic profiles of the acquired signal evolutions to a dictionary of reference signal evolutions to identify at least one parameter of the MR image datasets”.
	It is noted that pulse sequence “type” is being interpreted as different overall pulse sequences (i.e. FISP pulse sequence, FLASH pulse sequence, Fast Spin Echo pulse sequence, etc.). Parameters of pulse sequences are modified when performing MRF, but that does not change the pulse sequence type. For instance, see US 2016/0116559 teaches that MRF varies acquisition parameters such as  flip angle (“FA”), radio frequency (“RF”) pulse phase, TR, echo time (“TE”), and sampling patterns, such as by modifying one or more readout encoding gradients [¶0005]. However, the same pulse sequence type, bSSFP [¶0022 and ¶0029], is being executed just with different acquisition parameters. Therefore, there is no change in pulse sequence type when acquisition parameters of the same pulse sequence are changed.
	No other prior art was found that reads on the claims. Claims 2-4, 6-9, 11-12, 14-16, 18, 20-24 are considered allowable for depending on either of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896